Case: 13-41039      Document: 00512846126         Page: 1    Date Filed: 11/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 13-41039                                  FILED
                                  Summary Calendar                        November 21, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO GARCIA-MORALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CR-230


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Pedro Garcia-Morales (Morales) appeals his
conviction for possessing 15 or more unauthorized access devices with intent
to defraud pursuant to 18 U.S.C. § 1029(a)(3) and his within-Guidelines
sentence of 97 months of imprisonment. Although Morales challenges the
sufficiency of the evidence adduced at trial to support his conviction, he fails to
show that, when the evidence and all credibility determinations are viewed in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41039    Document: 00512846126      Page: 2    Date Filed: 11/21/2014


                                 No. 13-41039

the light most favorable to the verdict, a rational jury could not have found
that the evidence established the elements of the offense beyond a reasonable
doubt. See United States v. Winkler, 639 F.3d 692, 696 (5th Cir. 2011).
      Even were we to assume arguendo that the district court abused its
discretion when it admitted hearsay testimony from witness Gloria Borego,
any such error would be harmless in light of the overwhelming trial evidence
of Morales’s guilt. See United States v. Hawley, 516 F.3d 264, 268 (5th Cir.
2008); United States v. Williams, 957 F.2d 1238, 1242 (5th Cir. 1992).
Although Morales asserts that his rights were violated when the district court
refused to unseal particular trial transcripts, a panel of this court has already
considered Morales’s arguments and denied him the relief he requests, and
Morales offers no reason for us to revisit that decision.
      Finally, because he did not preserve it in the district court, we review
Morales’s contention that the district court imposed a substantively
unreasonable sentence for plain error only. See United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). Morales acknowledges that Peltier is the
binding law of this circuit, but he does not attempt to show plain error, merely
seeking to preserve his argument that the district court abused its discretion.
As he does not claim that the district court plainly erred, he has abandoned
any such argument. See United States v. Reyes, 300 F.3d 555, 558 n.2 (5th Cir.
2002).
      AFFIRMED.




                                        2